                                                                                           FILED
                                                                                  2019 Dec-30 PM 01:02
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                         NORTHEASTERN DIVISION
DAVID LESLIE POWELL, JR.,                  )
                                           )
       Petitioner,                         )
                                           )
v.                                         )   Case No.: 5:18-cv-1078-MHH-HNJ
                                           )
DEWAYNE ESTES, et al.,                     )
                                           )
       Respondents.                        )

                          MEMORANDUM OPINION
      Pursuant to 28 U.S.C. § 2254, David Leslie Powell, Jr., an Alabama state

prisoner proceeding pro se, filed a petition and supplemental petition for a writ of

habeas corpus. (Docs. 1, 29). On November 25, 2019, the magistrate judge entered

a report in which he recommended dismissal of this matter with prejudice because

Mr. Powell has not exhausted his state court remedies. (Doc. 35). The magistrate

judge advised the parties of their right to file specific written objections within 14

days. The Court has not received objections from any party.

      A district court “may accept, reject, or modify, in whole or part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district court reviews legal conclusions in a report de novo and reviews for plain

error factual findings to which no objection is made. Garvey v. Vaughn, 993 F.2d

776, 779 n. 9 (11th Cir. 1993); see also LoConte v. Dugger, 847 F.2d 745, 749 (11th

Cir. 1988); Macort v. Prem, Inc., 208 Fed. Appx. 781, 784 (11th Cir. 2006).
      Having reviewed the materials in the habeas record, the Court adopts the

magistrate judge’s findings and accepts his recommendation. By separate order, the

Court will dismiss Mr. Powell’s petition and supplemental petition for a writ of

habeas corpus with prejudice as unexhausted and procedurally defaulted. This Court

will not issue a certificate of appealability, but Mr. Powell may request a certificate

from the Eleventh Circuit Court of Appeals if he wishes to appeal this decision. Fed.

R. App. P. 22; Rule 11 of the Rules Governing Section 2254 and 2255 Cases.

      DONE this 30th day of December, 2019.


                                     _________________________________
                                     MADELINE HUGHES HAIKALA
                                     UNITED STATES DISTRICT JUDGE




                                          2
